Title: To Thomas Jefferson from Robert Snelson, 20 December 1802
From: Snelson, Robert
To: Jefferson, Thomas


          
            Sir
            New york 20th [Dec.] 1802
          
          Pardon me for the liberty I have taken in addressing you on a Subject So Interesting to my self as the preasent one, vizt. by the hand of providence my little family the last Summer was cut off and is no more & am left my Self as it ware a Single man, in this place
          Soliciting your Survilities to give me aid as a Cleark in the House of Mr. Daniel Ludlow of this City or any Mercantile house that your Self or Mr Ludlow may think proper to appoint, my comeing here a Stranger labours under much Disadvantage in getting a birth—But your friends of New-york have advised & named Mr Ludlow whoe thay think might be a proper Person with a line from you to get Employ Either in the house of him Self or Else whare—
          I am sorry to trouble you on this head at a time when Crouded with the good & wellfare of our Country, but as my welfare much depends upon this I rest my self with hopes of a line by Post Shortly or when convenient
          I add with all respect to be your most Humble Srvt.
          
            Robert Snelson from Milton
          
          
            Stubility & Industery shall not be lacking in my self as a Cleark to which I have been bred
          
          
            RS
          
        